Exhibit 10.1

SEELOS THERAPEUTICS, INC. 2019 INDUCEMENT PLAN

 

1.

DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2.

PURPOSE

The Plan has been established to advance the interests of the Company by
providing a material inducement for the best available individuals to join the
Company as Employees by affording such individuals an opportunity to acquire a
proprietary interest in the Company. The Company intends that the Plan be
reserved for persons whom the Company may issue Stock without stockholder
approval pursuant to Rule 5635(c)(4) of the Nasdaq Listing Rules.

 

3.

ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan.

 

4.

LIMITS ON AWARDS UNDER THE PLAN

(a)   Number of Shares. Subject to adjustment as provided in Section 7 below,
the maximum number of shares of Stock that may be delivered upon satisfaction of
Equity Awards under the Plan shall be 1,000,000 shares of Stock. Notwithstanding
anything to the contrary herein, and subject to adjustment as provided in
Section 7 below, in no event may more than 1,000,000 shares of Stock be
delivered upon satisfaction of Equity Awards under the Plan. The number of
shares of Stock delivered in satisfaction of Equity Awards shall, for purposes
of this Section 4(a), be determined net of shares of Stock withheld by the
Company in payment of the exercise price of the Award or in satisfaction of tax
withholding requirements with respect to the Award and, for the avoidance of
doubt, without including any shares of Stock underlying Awards settled in cash
or which otherwise expire or become unexercisable without having been exercised
or are forfeited to or repurchased by the Company due to failure to vest.

(b)   Type of Shares. Shares of Stock delivered by the Company under the Plan
may be authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

 

5.

ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those persons to whom the
Company makes an offer of employment but only until such time as such person
commences employment with the Company or its Affiliates. Awards may be granted
to an eligible person so long as the following requirements are met: (i) the
eligible person was not previously an Employee or director, or the eligible
person is returning to the employment of the Company following a bona-fide
period of non-employment, and (ii) the grant of an Award under the Plan is a
material inducement to the eligible person's decision to enter into the
employment of the Company.

 

6.

RULES APPLICABLE TO AWARDS

(a)   In General

(1)   Award Provisions. The Administrator will determine the terms of all
Awards, subject to the limitations provided herein. By accepting (or, under such
rules as the Administrator may prescribe, being deemed to have accepted) an
Award, the Participant agrees to the terms of the Award and the Plan. The
Administrator will determine whether Awards are settled in shares of Stock or
cash or whether the settlement or payment of Awards shall be subject to
deferral.

--------------------------------------------------------------------------------



(2)   Term of Plan; Effectiveness of Plan. This Plan was approved by the
Compensation Committee or a majority of the Company's independent directors (as
defined in Rule 5605(a)(2) of the Nasdaq Listing Rules) on July 28, 2019 and
shall be effective (the "Effective Date") on August 12, 2019. The Plan will
expire on, and no Award may be granted pursuant to the Plan on or after, the
tenth anniversary of the date on which this Plan was approved by the Board (the
"Expiration Date"). Any Awards that are outstanding on the Expiration Date shall
remain in force according to the terms of the Plan and the applicable Award
agreement.

(3)   Transferability. Except as the Administrator otherwise expressly provides
in accordance with the second sentence of this Section 6(a)(3), no Awards may be
transferred other than by will or by the laws of descent and distribution, and
during a Participant's lifetime, except as the Administrator otherwise expressly
provides in accordance with the second sentence of this Section 6(a)(3), Equity
Awards requiring exercise may be exercised only by the Participant. The
Administrator may permit Awards to be transferred by gift, subject to applicable
securities and other laws and such limitations as the Administrator may impose.

(4)   Vesting, Etc. The Administrator shall determine the time or times at which
an Equity Award will vest or become exercisable and the terms on which an Equity
Award requiring exercise will remain exercisable, provided that each such Equity
Award shall require, as a condition of exercisability and/or vesting that the
Participant commences employment with the Company. Without limiting the
foregoing, the Administrator may at any time accelerate the vesting or
exercisability of an Equity Award, regardless of any adverse or potentially
adverse tax or other consequences resulting from such acceleration. Unless the
Administrator expressly provides otherwise, however, the following rules will
apply if a Participant's Employment ceases:

(A)   Immediately upon the cessation of the Participant's Employment and except
as provided in (B) and (C) below, each Stock Option and SAR that is then held by
the Participant or by the Participant's permitted transferees, if any, will
cease to be exercisable and will terminate, and all other Awards that are then
held by the Participant or by the Participant's permitted transferees, if any,
to the extent not already vested will be forfeited.

(B)   Subject to (C) and (D) below, all Stock Options and SARs held by the
Participant or the Participant's permitted transferees, if any, immediately
prior to the cessation of the Participant's Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon immediately terminate.

(C)   All Stock Options and SARs held by a Participant or the Participant's
permitted transferees, if any, immediately prior to the cessation of
Participant's Employment due to death, to the extent then exercisable, will
remain exercisable for the lesser of (i) the one year period ending with the
first anniversary of the Participant's death or (ii) the period ending on the
latest date on which such Stock Option or SAR could have been exercised without
regard to this Section 6(a)(4), and will thereupon immediately terminate.

(D)   All Stock Options and SARs (whether or not exercisable) held by a
Participant or the Participant's permitted transferees, if any, immediately
prior to the cessation of the Participant's Employment will immediately
terminate upon such cessation of Employment if the termination is for Cause or
occurs in circumstances that in the sole determination of the Administrator
would have constituted grounds for the Participant's Employment to be terminated
for Cause.

(5)   Recovery of Compensation; Other Terms

(A)   Awards (whether or not vested or exercisable) held by a Participant are
subject to forfeiture, termination and rescission, and a Participant will be
obligated to return to the Company the value received with respect to Awards
(including payments made and/or Stock delivered under an Award, and any gain
realized on a subsequent sale or disposition of an Award or Stock delivered
under an Award), in each case (i) to the extent provided by the Administrator in
an Award agreement in connection with (A) a breach by the Participant of a
non-competition, non-solicitation, confidentiality or similar covenant or
agreement or (B) an overpayment to the Participant of incentive compensation due
to inaccurate financial data; (ii) in accordance with Company policy relating to
the recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time; or (iii) as otherwise required by law
or applicable stock exchange listing standards, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act.

--------------------------------------------------------------------------------



(B)   Each Participant, by accepting an Award pursuant to the Plan, agrees to
return the full amount required under this Section 6(a)(5) at such time and in
such manner as the Administrator shall determine in its sole discretion and
consistent with applicable law. Neither the Administrator nor the Company will
be responsible for any adverse tax or other consequences to a Participant that
may arise in connection with this Section 6(a)(5). For the avoidance of doubt,
in addition to any forfeiture or other restrictions imposed by the terms of an
Award agreement, every Award issued under the Plan will be subject to potential
forfeiture or "claw back" to the fullest extent called for by applicable federal
or state law. In addition, to the extent provided by the Administrator, Shares
received upon settlement, vesting or exercise of an Award may be subject to
stock ownership guidelines or policies established by the Company with respect
to its Employees.

(6)   Taxes. The delivery, vesting and retention of Stock under an Award are
conditioned upon full satisfaction by the Participant of all tax withholding
requirements with respect to the Award. The Administrator will make such
provision for the withholding of taxes as it deems necessary. The Administrator
may, but need not, hold back shares of Stock from an Award or permit a
Participant to tender previously owned shares of Stock in satisfaction of tax
withholding requirements (but not in excess of the minimum withholding required
by law).

(7)   Dividend Equivalents, Etc. The Administrator may provide for the payment
of amounts (on terms and subject to conditions established by the Administrator)
in lieu of cash dividends or other cash distributions with respect to Stock
subject to an Equity Award whether or not the holder of such Equity Award is
otherwise entitled to share in the actual dividend or distribution in respect of
such Equity Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered either consistent with
exemption from, or in compliance with, the requirements of Section 409A. In
addition, any amounts payable in respect of Restricted Stock (or any other Award
subject to any vesting condition) may be subject to such limits or restrictions
or alternative terms as the Administrator may impose. Notwithstanding the
foregoing, no dividends or dividend equivalents shall be payable with respect to
(i) any Award which is subject to vesting, unless and until such Award vests, or
(ii) with respect to Stock Options or SARs.

(8)   Rights Limited. Nothing in the Plan will be construed as giving any person
the right to be granted an Award or to continued employment or service with the
Company or its Affiliates, or any rights as a stockholder except as to shares of
Stock actually issued under the Plan. The loss of existing or potential profit
in Awards will not constitute an element of damages in the event of termination
of Employment for any reason, even if the termination is in violation of an
obligation of the Company or any Affiliate to the Participant.

(9)   Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or (ii)
satisfies such requirements.

(10)   Fair Market Value. Except as otherwise expressly provided herein, in
determining the fair market value of any share of Stock under the Plan, the
Administrator shall make the determination consistent with the requirements of
Section 409A, to the extent applicable; provided, that unless otherwise
determined by the Administrator, if the Stock is admitted to trading on an
established securities exchange, "fair market value" shall be the closing price
of a share of Stock on the date with respect to which fair market value is being
determined (or, if the Stock was not traded on such day, then the next preceding
day on which the Stock was traded).

(11)   Certain Requirements of Corporate Law. Equity Awards shall be granted and
administered consistent with the requirements of applicable Nevada law relating
to the issuance of stock and the consideration to be received therefor, and with
the applicable requirements of the stock exchanges or other trading systems or
national market on which the Stock is listed or entered for trading, in each
case as determined by the Administrator.

(b)   Awards Requiring Exercise. Equity Awards requiring exercise (including
Stock Options and SARs) will be subject to the provisions of this Section 6(b).

(1)   Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator), which may be an electronic notice, signed
(including electronic signature in form acceptable to the Administrator) by the
appropriate person and accompanied by any payment required under the Award. If
the Award is exercised by any person other than the Participant, the
Administrator will require satisfactory evidence that the person exercising the
Award has the right to do so.

--------------------------------------------------------------------------------



(2)   Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be no
less than 100% of the fair market value of the Stock (as provided in Section
6(a)(10)) subject to the Award, determined as of the date of grant, or such
higher amount as the Administrator may determine in connection with the grant.

(3)   Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, by such other legally permissible means, if
any, as may be acceptable to the Administrator.

(4)   Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant.

(c)   Cash Awards.

(1)   A Participant who is granted a Cash Award shall be entitled to a payment,
if any, under the Award only if all conditions to payment have been satisfied in
accordance with the Plan and the terms of the Award. The Administrator will
determine the actual payment, if any, under each Cash Award.

(2)   The Administrator shall determine the payment dates for Cash Awards under
the Plan. Except as otherwise determined by the Administrator, no payment shall
be made under a Cash Award unless the Participant's Employment continues through
the date such Cash Award is paid. Payments hereunder are intended to fall under
the short- term deferral exception to Section 409A and shall be construed and
administered accordingly. Notwithstanding the foregoing, (i) if the
documentation establishing the Cash Award provides a specified and objectively
determinable payment date or schedule that satisfies the requirements of Section
409A, payment under an Award may be made in accordance with such date or
schedule, and (ii) the Administrator may, but need not, permit a Participant to
defer payment of a Cash Award beyond the date that the Award would otherwise be
payable, provided, that any such deferral shall be made in accordance with and
subject to the applicable requirements of Section 409A.

 

7.

EFFECT OF CERTAIN TRANSACTIONS

(a)   Mergers, Etc. Except as otherwise provided in an Award, the Administrator
shall, in its sole discretion, determine the effect of a Covered Transaction on
Awards, which determination may include, but is not limited to, the following
actions:

(1)   Assumption or Substitution. If the Covered Transaction is one in which
there is an acquiring or surviving entity, the Administrator may provide for the
assumption or continuation of some or all outstanding Awards or any portion
thereof or for the grant of new awards in substitution therefor by the acquiror
or survivor or an affiliate of the acquiror or survivor.

(2)   Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below the
Administrator may provide for payment (a "cash-out"), with respect to some or
all Awards or any portion thereof, equal in the case of each affected Equity
Award or portion thereof to the excess, if any, of (A) the fair market value of
one share of Stock times the number of shares of Stock subject to the Award or
such portion, over (B) the aggregate exercise or purchase price, if any, under
the Award or such portion (in the case of an SAR, the aggregate base value above
which appreciation is measured), in each case on such payment terms (which need
not be the same as the terms of payment to holders of Stock) and other terms,
and subject to such conditions, as the Administrator determines; provided, that
the Administrator shall not exercise its discretion under this Section 7(a)(2)
with respect to an Award or portion thereof providing for "nonqualified deferred
compensation" subject to Section 409A in a manner that would constitute an
extension or acceleration of, or other change in, payment terms if such change
would be inconsistent with the applicable requirements of Section 409A.

(3)   Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, continuation, substitution or cash-out, then subject to Section
7(a)(5) below, the Administrator may provide that each Equity Award requiring
exercise will become exercisable, in full or in part, and the delivery of any
shares of Stock remaining deliverable under each outstanding Award of Stock
Units (including Restricted Stock Units and Performance Awards to the extent
consisting of Stock

--------------------------------------------------------------------------------



Units) will be accelerated in full or in part, in each case on a basis that
gives the holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the delivery of the shares, as
the case may be, to participate as a stockholder in the Covered
Transaction; provided, that to the extent acceleration pursuant to this Section
7(a)(3) of an Award subject to Section 409A would cause the Award to fail to
satisfy the requirements of Section 409A, the Award shall not be accelerated and
the Administrator in lieu thereof shall take such steps as are necessary to
ensure that payment of the Award is made in a medium other than Stock and on
terms that as nearly as possible, but taking into account adjustments required
or permitted by this Section 7, replicate the prior terms of the Award.

(4)   Termination of Awards Upon Consummation of Covered Transaction. Each Award
will terminate upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than Stock; (iii) outstanding shares of Restricted
Stock (which shall be treated in the same manner as other shares of Stock,
subject to Section 7(a)(5) below); and (iv) Cash Awards that by their terms, or
as a result of action taken by the Administrator, continue following such
Covered Transaction.

(5)   Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Equity Award may, in the discretion of the Administrator, contain such
restrictions, if any, as the Administrator deems appropriate to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction. For purposes of the immediately preceding sentence, a cash out
under Section 7(a)(2) above or the acceleration of exercisability of an Award
under Section 7(a)(3) above shall not, in and of itself, be treated as the
lapsing (or satisfaction) of a performance or other vesting condition. In the
case of Restricted Stock that does not vest in connection with the Covered
Transaction, the Administrator may require that any amounts delivered, exchanged
or otherwise paid in respect of such Stock in connection with the Covered
Transaction be placed in escrow or otherwise made subject to such restrictions
as the Administrator deems appropriate to carry out the intent of the Plan.

(b)   Changes in and Distributions With Respect to Stock

(1)   Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company's capital structure that constitutes an equity
restructuring within the meaning of FASB ASC Topic 718, the Administrator shall
make appropriate adjustments to the maximum number of shares specified in
Section 4(a) that may be delivered under the Plan and shall also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Equity Awards then outstanding or subsequently granted, any exercise
prices relating to Equity Awards and any other provision of Awards affected by
such change.

(2)   Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the requirements of
Section 409A, to the extent applicable.

(3)   Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

 

8.

LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. The Company may require, as a condition to exercise of the Award or
delivery of shares of Stock under an Award, such representations or agreements
as counsel for the Company may consider appropriate to avoid violation of such
the Securities Act of 1933, as amended, or any

--------------------------------------------------------------------------------



applicable state or non-U.S. securities law. Any Stock required to be issued to
Participants under the Plan will be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
delivery of stock certificates. In the event that the Administrator determines
that stock certificates will be issued to Participants under the Plan, the
Administrator may require that certificates evidencing Stock issued under the
Plan bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending
lapse of the applicable restrictions.

 

9.

AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan, the Administrator may not, without
the Participant's consent, alter the terms of an Award so as to affect
materially and adversely the Participant's rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.

 

10.

OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company's right to award a person bonuses or other compensation in addition
to Awards under the Plan.

 

11.

MISCELLANEOUS

(a)   Waiver of Jury Trial. By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim shall be tried before a court and
not before a jury. By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.
Notwithstanding anything to the contrary in the Plan, nothing herein is to be
construed as limiting the ability of the Company and a Participant to agree to
submit disputes arising under the terms of the Plan or any Award made hereunder
to binding arbitration or as limiting the ability of the Company to require any
eligible individual to agree to submit such disputes to binding arbitration as a
condition of receiving an Award hereunder.

(b)   Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 409A
or by reason of Section 4999 of the Code, or otherwise asserted with respect to
the Award; provided, that nothing in this Section 11(b) shall limit the ability
of the Administrator or the Company, in its discretion, to provide by separate
express written agreement with a Participant for a gross-up payment or other
payment in connection with any such acceleration of income or additional tax.

 

12.

ESTABLISHMENT OF SUB-PLANS

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board will establish such sub-plans by adopting
supplements to the Plan setting forth (a) such limitations on the
Administrator's discretion under the Plan as the Board deems necessary or
desirable and (b) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board deems necessary or desirable. All
supplements established by the Board will be deemed to be part of the Plan, but
each supplement will apply only to Participants within the affected jurisdiction
(as determined by the Administrator) and the Company will not be required to
provide copies of any supplement to Participants in any jurisdiction that is not
affected.

--------------------------------------------------------------------------------



 

13.

GOVERNING LAW

(a)   In general. Except as otherwise provided by the express terms of an Award
agreement or under a sub- plan described in Section 12 or as provided in Section
6(a)(11), the provisions of the Plan and of Awards under the Plan and all claims
or disputes arising out of our based upon the Plan or any Award under the Plan
or relating to the subject matter hereof or thereof will be governed by and
construed in accordance with Chapter 78 of the Nevada Revised Statutes as to
matters within the scope thereof, and as to all other matters shall be governed
by and construed in accordance with the domestic substantive laws of the State
of Nevada without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

(b)   Jurisdiction. By accepting an Award, each Participant will be deemed to
have: (a) submitted irrevocably and unconditionally to the jurisdiction of the
federal and state courts located within the geographic boundaries of the United
States District Court for the Southern District of New York for the purpose of
any suit, action or other proceeding arising out of or based upon the Plan or
any Award; (b) agreed not to commence any suit, action or other proceeding
arising out of or based upon the Plan or an Award, except in the federal and
state courts located within the geographic boundaries of the United States
District Court for the Southern District of New York; and (c) waived, and agreed
not to assert, by way of motion as a defense or otherwise, in any such suit,
action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that the Plan or an Award or the subject matter thereof may not be
enforced in or by such court.

--------------------------------------------------------------------------------

EXHIBIT A
   
Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

"Administrator": 

The Compensation Committee, except that the Compensation Committee may delegate
(i) to one or more of its members (or one or more other members of the Board,
including the full Board) such of its duties, powers and responsibilities as it
may determine; (ii) to one or more officers of the Company the power to grant
Awards to the extent permitted by the Nevada Corporations Code; and (iii) to
such Employees or other persons as it determines such ministerial tasks as it
deems appropriate. In the event of any delegation described in the preceding
sentence, the term "Administrator" will include the person or persons so
delegated to the extent of such delegation. To the extent necessary to comply
with Rule 16b-3 of the Exchange Act, then the Compensation Committee shall take
all action with respect to such Awards, and the individuals taking such action
shall consist solely of two or more non-Employee directors, each of whom is
intended to qualify as a "non-employee director" as defined by Rule 16b-3 of the
Exchange Act. Additionally, to the extent required by applicable law, each of
the individuals constituting the Compensation Committee shall be an "independent
director" under the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded. Notwithstanding the
foregoing, grants of Awards must be approved by the Compensation Committee or a
majority of the Company's independent directors (as defined in Rule 5605(a)(2)
of the Nasdaq Listing Rules).



"Affiliate":

 Any corporation or other entity that stands in a relationship to the Company
that would result in the Company and such corporation or other entity being
treated as one employer under Section 414(b) and Section 414(c) of the Code.



"Award": 

Any or a combination of the following:



(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Cash Awards.

(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock)

"Board": 

The Board of Directors of the Company.



"Cash Award": 

An Award denominated in cash.



"Cause": 

In the case of any Participant who is party to an employment or severance-
benefit agreement that contains a definition of "Cause," the definition set
forth in such agreement will apply with respect to such Participant under the
Plan. In the case of any other Participant, "Cause" will mean (i) a willful
failure of the Participant to perform the Participant's duties and
responsibilities to the Company or subsidiaries or gross negligence in the
performance of such duties and responsibilities; (ii) the commission by the
Participant of a felony or a crime involving moral turpitude; (iii) the
commission by the Participant of theft, fraud, embezzlement, material breach of
trust or any material act of dishonesty involving the Company or any of its
subsidiaries; (iv) a significant violation by the Participant of the code of
conduct of the Company or its subsidiaries or of any statutory or common law
duty of loyalty to the Company or its subsidiaries; (v) material breach of any
of the terms of the Plan or any Award made under the Plan, or of the terms of
any other agreement between the Company or subsidiaries and the Participant; or
(vi) other misconduct by the Participant that could be expected to be harmful to
the business, interests or reputation of the Company.



"Code": 

The U.S. Internal Revenue Code of 1986 as from time to time amended and in
effect, or any successor statute as from time to time in effect.



"Compensation Committee": 

The Compensation Committee of the Board.



"Company": 

Seelos Therapeutics, Inc.



"Covered Transaction": 

Any of (i) a consolidation, merger, or similar transaction or series of related
transactions, including a sale or other disposition of stock, in which the
Company is not the surviving corporation or which results in the acquisition of
all or substantially all of the Company's then outstanding common stock by a
single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company's
assets, or (iii) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Administrator), the
Covered Transaction shall be deemed to have occurred upon consummation of the
tender offer.



"Employee": 

Any person who is employed by the Company or an Affiliate.



--------------------------------------------------------------------------------

"Employment": 

A Participant's employment or other service relationship with the Company and
its Affiliates. Employment will be deemed to continue, unless the Administrator
expressly provides otherwise, so long as the Participant is employed by, or
otherwise is providing services in a capacity described in Section 5 to the
Company or its Affiliates. If a Participant's employment or other service
relationship is with an Affiliate and that entity ceases to be an Affiliate, the
Participant's Employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates. Notwithstanding the foregoing and the
definition of "Affiliate" above, in construing the provisions of any Award
relating to the payment of "nonqualified deferred compensation" (subject to
Section 409A) upon a termination or cessation of Employment, references to
termination or cessation of employment, separation from service, retirement or
similar or correlative terms shall be construed to require a "separation from
service" (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single "service recipient" with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a "separation from service" has occurred. Any such written election
shall be deemed a part of the Plan.

"Equity Award":

 Awards other than Cash Awards.



"Exchange Act":

 The Securities Exchange Act of 1934, as amended.



"Participant": 

A person who is granted an Award under the Plan.



"Performance Award":

 An Award subject to Performance Criteria.



"Performance Criteria": 

For a performance period, specified criteria, other than the mere continuation
of Employment or the mere passage of time, the satisfaction of which is a
condition for the grant, exercisability, vesting or full enjoyment of an Award.
A Performance Criterion will mean a measure of performance relating to any or
any combination of performance criteria, including, without limitation, the
following (measured either absolutely or by reference to an index or indices and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof): sales; revenues; assets; expenses; earnings before or
after deduction for all or any portion of interest, taxes, depreciation, or
amortization, whether or not on a continuing operations or an aggregate or per
share basis; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow; stock price; stockholder return; sales
of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. A Performance Criterion and any targets with respect thereto
determined by the Administrator need not be based upon an increase, a positive
or improved result or avoidance of loss. The Administrator may establish that in
the case of any Award intended to qualify for such exception that one or more of
the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, the impact of
charges for restructurings, discontinued operations, mergers, acquisitions,
extraordinary items, and other unusual or non-recurring items, and the
cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.



"Plan": 

The Seelos Therapeutics, Inc. 2019 Inducement Plan as from time to time amended
and in effect.



"Restricted Stock": 

Stock subject to restrictions requiring that it be redelivered or offered for
sale to the Company if specified conditions are not satisfied.



"Restricted Stock Unit": 

A Stock Unit that is, or as to which the delivery of Stock or cash in lieu of
Stock is, subject to the satisfaction of specified performance or other vesting
conditions.



"SAR": 

A right entitling the holder upon exercise to receive an amount (payable in cash
or in shares of Stock of equivalent value) equal to the excess of the fair
market value (as defined in Section 6(b)) of the shares of Stock subject to the
right over the base value from which appreciation under the SAR is to be
measured.



"Section 409A": 

Section 409A of the Code.



"Stock": 

Common stock of the Company, par value $0.001 per share.



"Stock Option": 

An option entitling the holder to acquire shares of Stock upon payment of the
exercise price.



"Stock Unit": 

An unfunded and unsecured promise, denominated in shares of Stock or cash, to
deliver Stock or cash in the future.



"Unrestricted Stock": 

Stock not subject to any restrictions under the terms of the Award.



 

--------------------------------------------------------------------------------

 